DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3,7-11,15-16 and 20-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “generate, based on the radar data, a second occupancy grid map corresponding to a second candidate angle; determine a second number of grid cells occupied for the object in the second occupancy grid map; select the first candidate angle as a sensor mount angle in response to determining that the first number is less than the second number”.

      The closest reference found is ARAKI JP 2017133861, which teaches calibration of antenna mount angle, however, it does not teach the above mentioned limitations.






Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648      

/Thomas M Hammond  III/Primary Examiner, Art Unit 3648